 Case 20-19017-RG Doc 97-1 Filed 07/09/21 Entered 07/09/21 11:33:58                        Desc
             Proposed Order Amending Mediation Order Page 1 of 4



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

Gregory S. Kinoian, Esq. (GK-7386)
Gregory Kinoian Law LLC
Tel: (201) 741-6341
Email: gkinoian@gmail.com

Of Counsel to

Aboyoun Dobbs LLC
77 Bloomfield Avenue
Pine Brook, NJ 07058
Tel: (973) 575-9600
Fax: (973) 575-1925

Counsel to Alleged Debtor,
Health Tech Harbor, Inc.
In re:                                                  Involuntary Chapter 7

HEALTH TECH HARBOR, INC.,                               Case No. 20-19017 (RG)

                         Alleged Debtor.


                         ORDER AMENDING MEDIATION ORDER

         The relief set forth on the following pages, numbered two (2) through three (3) is hereby

ORDERED.
 Case 20-19017-RG Doc 97-1 Filed 07/09/21 Entered 07/09/21 11:33:58                           Desc
             Proposed Order Amending Mediation Order Page 2 of 4



       The Court having held a status conference on June 21, 2021 regarding the Petitioning

Creditors’ Motion for Immediate Entry of Order for Relief (the “Motion”)1 (Docket No. 70),

the Alleged Debtor’s Cross-Motion for Relief From That Certain Consent Order Approving

Stipulation Resolving Motion to Dismiss Involuntary Petition (Dkt. 68) and for Certain Other

Related Relief (the “Cross-Motion”) (Docket No. 85) filed by Health Tech Harbor, Inc. (the

“Alleged Debtor”), the declarations filed by the Petitioning Creditors in support of the Motion

and in opposition to the Cross-Motion (Docket No. 87); and Han Benefit Advantage, Inc.’s

Joinder to Petitioning Creditors’ Application for Immediate Entry of Order for Relief and Their

Opposition to Health Tech Harbor, Inc.’s Cross-Motion (Docket No. 90) filed by Han Benefit

Advantage, Inc. d/b/a BenAdvance (“BenAdvance”); and the Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference to the

Bankruptcy Court Under Title 11 of the United States District Court for the District of New

Jersey, as amended on September 18, 2012 (Simandle, C.J.); and venue being proper in this

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter being a core proceeding pursuantto

28 U.S.C. § 157(b)(2); and the Court having determined that the relief set forth below is in the

best interests of the Alleged Debtor, its estate and creditors and, after due deliberation and

sufficient cause appearing therefore,

       IT IS HEREBY ORDERED that

       1.      The Mediation Order entered in this bankruptcy case at Docket No. 46 is modified

to include BenAdvance in the mediation.

       2.      Paragraph 5 of the Mediation Order is modified to reflect that the parties will

share the Mediator’s fees for services as mediator in this case, going forward, as follows:




                                                  2
 Case 20-19017-RG Doc 97-1 Filed 07/09/21 Entered 07/09/21 11:33:58                          Desc
             Proposed Order Amending Mediation Order Page 3 of 4



BenAdvance one-quarter (1/4); the Alleged Debtor one-quarter (1/4); the Petitioning Creditors

one-quarter (1/4); DGN Pharmacy, Inc. d/b/a (“PRX”) one-quarter (1/4).

       3.      BenAdvance has the same rights as the Petitioning Creditors to review any and all

documents previously produced, and to be produced, by the Alleged Debtor and PRX to the

Petitioning Creditors in the mediation, subject to an executed confidentiality agreement.

Documents already provided by HTH and PRX to the Petitioning Creditors, as referenced during

the June 21st status conference, are to be provided to BenAdvance.

       4.      BenAdvance will produce documents previously provided or made available to

the Petitioning Creditors or other creditors in connection with settlement discussions.

       5.      BenAdvance will also produce to HTH and PRX the documents and information

set forth in the last substantive paragraph of the July 8, 2021 letter from Kevin J. Harrington,

Esq., counsel to BenAdvance, to Judge Gambardella filed as Docket No. 94. In addition, HTH

and PRX shall provide BenAdvance with a list of documents and/or categories of documents

they are seeking to be produced by BenAdvance, which shall be the same or substantially similar

to the list given by the Petitioning Creditors’ forensic accountants to HTH and PRX.

BenAdvance shall have an opportunity to review such list and object to items on the list, shall

negotiate objections in good faith, with the parties having the right to request the Court to resolve

any open objections; documents and information from the list not subject to objection shall be

produced on a rolling basis.

       6.      Documents being provided in mediation shall be shared with all parties.

       7.      The Petitioning Creditors consent to BenAdvance participating as a party in the

mediation.

       8.      This Order shall be immediately effective and enforceable upon its entry.



                                                 3
 Case 20-19017-RG Doc 97-1 Filed 07/09/21 Entered 07/09/21 11:33:58                            Desc
             Proposed Order Amending Mediation Order Page 4 of 4



         9.    The parties are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order.

         10.   This Court shall retain exclusive jurisdiction to hear and decide any and all

disputes related to or arising from the implementation, interpretation and enforcement of this

Order.




                                                 4
